DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2020 and 08/22/2021 were filed after in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 30-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30-38 and 43-44 cite dependence upon Claim 1, which is a canceled claim per the preliminary amendment filed 09/07/2020 (the amended claim-set which also entered these claims 30-38 and 43-44); thus, claims 30-38 and 43-44 are rejected as being indefinite under 35 US 112(b) as being dependent upon a canceled base claim. Additionally, since there are two independent claims (25 and 39) within the instant claim-set, it is not clear upon which independent claim these dependent claims 30-38 and 43-44 are intended to depend (instead of canceled claim 1). Thus, since the scope and limitations of these claims cannot be accurately ascertained by Examiner and such precludes a thorough search and application of prior art, examination on the merits of claims 30-38 and 43-44 is precluded.

Claims 28 and 29 both recite the limitation "said ".  There is insufficient antecedent basis for this limitation in the claim. Since claims 28-29 depend on claim 25 and claim 25 recites multiple types and locations of ribs, it is unclear which ribs “said ribs” refer to in claim 28 nor 29.

Claim 39 recites the limitation "said feature" in the last clause.  There is insufficient antecedent basis for this limitation in the claim, and thus this limitation is precluded from examination on the merits. Claims 40-42 are rejected due to dependence on rejected claim 39. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (US 2012/0070714 A1, as cited in the IDS filed 10/29/2020) in view of Ashirgade et al. (US 2016/0079581 A1).
Regarding claim 39, Chambers teaches a composite battery separator (battery separator may be a composite or laminate separator, Chambers [0002, 0038]) comprising:
at least one microporous (microporous separator, Chambers [0036]) polyolefin separator (polyolefin material, Chambers [0076]) layer (multilayer separator, Chambers [0038]), said microporous polyolefin separator layer having a first surface and a second surface (negative and positive electrode sides 54/58 of separator 14, Chambers Fig. 4 and [0077]);
at least said first surface comprising at least one feature selected from the group consisting of ribs, embossments, acid filling channels, and a combination thereof (ribs 52 on surface 54, Chambers Fig. 4 and [0077-0078]);
at least said second surface comprising at least one feature selected from the group consisting of ribs, embossments, acid filling channels, mini cross ribs, and a combination thereof (ribs 56 on surface 58, Chambers Fig. 4 and [0077-0078]);
at least one first mat or nonwoven layer adjacent to one of said first surface or said second surface (a laminate mat which is adjacent to the separator, Chambers [0002, 0042]), 
and wherein said feature is adjacent said first mat or nonwoven layer (“said feature” is not clear and thus this limitation is not examined on the merits – see 35 USC 112(b) rejection above).

Chambers fails to teach said microporous polyolefin separator layer comprises first areas comprising a first set of pores and a compressed pore structure; and further comprises second areas comprising a second set of pores and a pore structure less compressed than the pore structure of the first areas.
Ashirgade, which is analogous in the art of battery separators (see Ashirgade abstract), teaches a separator layer (composite separator with multiple layers and regions, Ashirgade [0096-0097, 0107]) that can be made of polymeric fibers (polymers, including polyolefins, listed in Ashirgade [0066-0067]) having first and second areas (two peripheral regions on middle region, Ashirgade [0054, 0107-0108] and Fig. 10A) with respective first and second sets of pores having more versus less compressed structure (the average pore size of the first peripheral fiber region differs from the average pore size of the second peripheral fiber region, Ashirgade [0054] – thus, a compression structure i.e. closeness between fibers differs between first and second areas/peripheral regions). Additionally, Ashirgade teaches in [0004] that the degree of compression affects how well the separator can fill with electrolyte and teaches that there is a tradeoff between high level of compression for extending separator life versus difficulty of filling and formation processes. Thus, degree of compression of the fiber/pore structure is a result-effective variable. Ashirgade [0008] teaches to achieve optimal balance of improved cycle life and reduced defect/acid filling rate of the battery, the multi-region separator having different tailored fiber size/structure is employed.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the porous separator layer of Chambers with the multiple regions/area of differing fiber structure with differing pore sizes, and further using routine optimization of the result-effective variable of degree of compression of the pores/fibers (see MPEP 2144.05 II), as taught by Ashirgade, with the motivation of tailoring the acid/electrolyte fill rate into the pores within the fiber structure while still achieving long life of the separator.

	Thus, the limitations of claim 39 are rendered obvious by Chambers in view of Ashirgade.

Regarding claim 42, modified Chambers teaches the limitations of claim 39 above and further teaches said microporous polyolefin separator layer has a bi-modal pore size (the average pore size of the first peripheral fiber region differs from the average pore size of the second peripheral fiber region by greater than or equal to 0.2 to 3.0 µm, Ashirgade [0054]). (That is, when modifying Chambers to achieve optimal filling rate and separator life, differing pore sizes within different areas of the separator were employed as taught by Ashirgade.)


Claim(s) 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers and Ashirgade as applied to claim 39 above, and further in view of Zucker (US 2003/0054232 A1, the PG Pub of Patent US 6,852,444 B2, cited in the IDS dated 08/22/2021).
Regarding claim 40 and claim 41, modified Chambers teaches the limitations of claim 39 above but fails to explicitly teach said first mat or nonwoven layer of the composite separator is adapted to be placed against a positive electrode nor said first mat or nonwoven layer is adapted to be placed against a negative electrode.
However, Chambers does teach that the separator can be a composite/laminate/multilayer separator inclusive of an absorbed glass mat (AGM) (Chambers [0038]) and teaches an example in [0084] in which a heavy glass-mat can be laminated to the flat positive face of the separator, thus such a mat would be adapted to be placed against the positive electrode.
Zucker, which is analogous in the art of multilayer separators (Zucker title), teaches a separator including a fibrous layer like that of modified Chambers and teaches further teaches at least one support layer (Zucker [0016, 0024]) which is made of a polymer and/or glass fleece/mat (Zucker [0045]). Zucker [0025, 0060] teaches a possible embodiment of two support layers, i.e. one support layer on each side of the middle fibrous separator layer, and thus teaches that the support layer/mat Is adapted to be placed against both or either of the positive and negative electrodes since the laminated separator is sandwiched between the opposite polarity electrodes (see also Zucker [0026, 0053]). Zucker [0016-0019] teaches that the multilayer separator employing at least one support layer in the form of a mat, disposed on the sides of the fibrous separator layer and adjacent to the negative and/or positive electrode, serves to improve the tensile strength of the separator and overall performance of a VRLA-type battery using the multilayer separator.
Since the Chambers invention teaches the use of a laminated, multilayer separator for use in a VRLA battery (Chambers [0038-0037]), a person having ordinary skill in the art would have found it obvious to further modify the composite separator of modified Chambers to ensure that the mat layer was adapted to be disposed adjacent to either the negative or positive electrode (reading on the limitations of claim 40 as well as claim 41) and act as support layer(s) as taught by Zucker to achieve beneficially improved tensile strength of the separator and performance of the overall battery.
Thus, claims 40 and 41 are rendered obvious.  


Claim(s) 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (US 2012/0070714 A1, as cited in the IDS filed 10/29/2020) in view of Ashirgade et al. (US 2016/0079581 A1) and Miller et al. (US 2013/0344373 A1).
Regarding claim 25, Chambers teaches a battery separator (improved batteries and separators, Chambers abstract and [0029]) comprising:
at least one microporous (microporous separator, Chambers [0036]) polyolefin separator (polyolefin material, Chambers [0076]) layer (multilayer separator, Chambers [0038]), said microporous polyolefin separator layer having a first surface and a second surface (negative and positive electrode sides 54/58 of separator 14, Chambers Fig. 4 and [0077]);
at least said first surface comprising at least one of the list consisting of ribs, embossments, acid filling channels, and a combination thereof (ribs 52 on surface 54, Chambers Fig. 4 and [0077-0078]);
at least said second surface comprising at least one of the list consisting of ribs, embossments, acid filling channels, mini cross ribs, and a combination thereof (ribs 56 on surface 58, Chambers Fig. 4 and [0077-0078]).

Chambers fails to teach that said microporous polyolefin separator layer comprises first areas comprising a first set of pores and a compressed pore structure; and further comprises second areas comprising a second set of pores and a pore structure less compressed than the pore structure of the first areas.
Ashirgade, which is analogous in the art of battery separators (see Ashirgade abstract), teaches a separator layer (composite separator with multiple layers and regions, Ashirgade [0096-0097, 0107]) that can be made of polymeric fibers (polymers, including polyolefins, listed in Ashirgade [0066-0067]) having first and second areas (two peripheral regions on middle region, Ashirgade [0054, 0107-0108] and Fig. 10A) with respective first and second sets of pores having more versus less compressed structure (the average pore size of the first peripheral fiber region differs from the average pore size of the second peripheral fiber region, Ashirgade [0054] – thus, a compression structure i.e. closeness between fibers differs between first and second areas/peripheral regions). Additionally, Ashirgade teaches in [0004] that the degree of compression affects how well the separator can fill with electrolyte and teaches that there is a tradeoff between high level of compression for extending separator life versus difficulty of filling and formation processes. Thus, degree of compression of the fiber/pore structure is a result-effective variable. Ashirgade [0008] teaches to achieve optimal balance of improved cycle life and reduced defect/acid filling rate of the battery, the multi-region separator having different tailored fiber size/structure is employed.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the porous separator layer of Chambers with the multiple regions/area of differing fiber structure with differing pore sizes, and further using routine optimization of the result-effective variable of degree of compression of the pores/fibers (see MPEP 2144.05 II), as taught by Ashirgade, with the motivation of tailoring the acid/electrolyte fill rate into the pores within the fiber structure while still achieving long life of the separator.

Chambers fails to explicitly teach that said embossments are textured embossments, straight pattern embossments, wavy pattern embossments, embossments in a picture pattern, zigzag pattern embossments, or a combination thereof.
Examiner notes that this limitation is interpreted as only an optional limitation which is not required by claim 25 because “embossments” is an alternative listed previously within the claim. However, to promote compact prosecution, this limitation further limiting embossments is addressed herein:
Miller, which is analogous in the art of battery separators (see Miller abstract), teaches a battery separator made of embossed ribbed porous material and teaches that embossing (i.e., to form embossments thereon) beneficially increases resiliency, creates internal reinforcement, and reduces pinholes to (Miller [0007]). Miller [0028] teaches that the embossment pattern can vary and is not limited, with Miller Figure 1 showing an exemplary wavy embossment pattern reading on the optional limitation of the instant claim.
A person having ordinary skill in the art would have found it obvious to modify the ribbed structure of the Chambers separator to have embossments as taught by Miller with the motivation of achieving a reinforced and resilient separator with minimized pinholes.

Thus, claim 25 is rendered obvious by Chambers as modified by Ashirgade and Miller.


Regarding claim 26, modified Chambers teaches the limitations of claim 25 above and further teaches said first set of pores are smaller than said second set of pores (the average pore size of the first peripheral fiber region differs from the average pore size of the second peripheral fiber region by greater than or equal to 0.2 to 3.0 µm, Ashirgade [0054]). (That is, when modifying Chambers to achieve optimal filling rate and separator life, differing pore sizes within different areas of the separator were employed as taught by Ashirgade.)

Regarding claim 27, modified Chambers teaches the limitations of claim 25 above and further teaches that said microporous polyolefin separator layer comprises polyethylene and silica (separator is preferably a microporous polyethylene membrane with silica as an exemplary preferred filler, Chambers [0048, 0076, 0095].

Regarding claim 28, modified Chambers teaches the limitations of claim 25 above and further teaches that said ribs are about 8.0 µm to about 1.0 mm tall (transverse rib height preferably between about 0.02 to 0.30 mm and most preferably between about 0.075 to 0.15 mm, Chambers [0085]; the height of the longitudinal ribs may be 0.3 to 2.0 mm and the height of the transverse ribs may be 0.1 to 0.7 mm, Chambers [0100] – see also MPEP 2144.05 I regarding obviousness of overlapping ranges). 
Examiner notes that “said ribs” is unclear since multiple sets of ribs are introduced in claim 25 – see also 35 USC 112(b) rejection above.

Regarding claim 29, modified Chambers teaches the limitations of claim 25 above and further teaches that said ribs are spaced about 1.0 µm to about 10 mm apart (10 to 50 mil rib spacing, Chambers [0095] – range abuts at 10 millimeters, see MPEP 2144.05 I)
Examiner notes that “said ribs” is unclear since multiple sets of ribs are introduced in claim 25 – see also 35 USC 112(b) rejection above.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zucker (US 2003/0054232 A1, the PG Pub of Patent US 6,852,444 B2, cited in the IDS dated 08/22/2021, and as cited above) teaches in [0014] that favorable compression/recovery properties have been shown to be important and related to capacity and battery life.
Palmer et al. (US 4,003,758 A) teaches an embossed fibrous web particularly suited for use as a battery separator, teaching that such web forms a porous mat with ribs and that the rib is differentially compressed to lower its porosity relatively (Palmer C1L35-40) and teaches preferred compressed thicknesses and porosity retention specifically in C1L55-63.
Ashirgade et al. (US 2016/0079581 A1, as cited above) teaches in [0004] that in separator structure, degree of compression and fiber composition have a significant influence on how well an unfilled element will accept electrolyte, teaching a trade-off between battery life and acid filling as affected by compression.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728               

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728